ELECTRONIC RECORD                                 165-/5
                                                                                   I0fe-/S"
COA #       01-13-00901-CR                        OFFENSE: 21.1 (Sex Abuse w/Child)

            Ignacio Martin Gonzalez v. The
STYLE:      State of Texas                        COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    184th District Court


DATE:12/16/2014                    Publish: YES   TC CASE #:      1377914




                          IN THE COURT OF CRIMINAL APPEALS                          \OHml£
           Ignacio Martin Gonzalez v. The State
STYLE:     of Texas                                    CCA #:

         no sa                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

                                                       JUDGE:

DATE:       06//P/&                                    SIGNED:                           PC:

JUDGE:        A                                        PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                     REHEARING IN CCA IS:
    PflP     SE         pETrnoN
                                                     JUDGE:
FORDISCRETIONARY REVIEW

                                                                               ELECTRONIC RECORD
DATE Oll/ttWr
     fatUy*—
             JUD